       Case 4:09-cr-00424 Document 1185 Filed on 04/21/20 in TXSD Page 1 of 2
                                                                                      United States District Court
                                                                                        Southern District of Texas

                                                                                           ENTERED
                                                                                           April 21, 2020
                              IN THE UNITED STATES DISTRICT COURT
                                                                                        David J. Bradley, Clerk
                              FOR THE SOUTHERN DISTRICT OF TEXAS
                                       HOUSTON DIVISION

UNITED STATES OF AMERICA                                           §
                                                                   §
v.                                                                 §   CRIM. ACTION NO. H-09-424
                                                                   §
HOWARD GRANT                                                       §

                                              MEMORANDUM AND ORDER

            This criminal case is before the Court on Defendant Howard Grant’s “Motion

for Reconsideration Under FRCP 59(e)” (“Motion”) [Doc. # 1184]. In the Motion,

Grant seeks reconsideration of the Court’s March 25, 2020, Memorandum and Order

[Doc. # 1183]. In the Memorandum and Order, the Court rejected Grant’s assertion

that his criminal conviction was void and should be vacated pursuant to Rule 60(b)(4)

of the Federal Rules of Civil Procedure because his business entity, Howard Grant

M.D., PA, was not properly served with the summons and complaint as required by

Federal Rule of Civil Procedure 4(h).

            Grant’s business entity was not a defendant in the criminal prosecution, and the

service requirements of Rule 4 of the Federal Rules of Civil Procedure do not apply

to the criminal prosecution of an individual. See FED. R. CIV. P. 1. As a result, the

Court correctly held that the failure to complete Rule 4 service on Grant’s business




P:\ORDERS\1-CRIMIN\2008-2010\2008-2010\2009\0424GrantRule59e.wpd
       Case 4:09-cr-00424 Document 1185 Filed on 04/21/20 in TXSD Page 2 of 2




entity does not provide a legal basis to vacate his conviction as void. Accordingly, it

is hereby

            ORDERED that the Motion for Reconsideration Under FRCP 59(e) [Doc.

# 1184] is DENIED. To the extent a Certificate of Appealability is required for an

appeal from the denial of a Rule 59(e) motion seeking reconsideration of a

Rule 60(b)(4) motion, it is denied.

                                            21st day of April, 2020.
            SIGNED at Houston, Texas, this _____




                                                                            NAN Y F. ATLAS
                                                                   SENIOR UNI   STATES DISTRICT JUDGE




P:\ORDERS\1-CRIMIN\2008-2010\2008-2010\2009\0424GrantRule59e.wpd     2
